IN THE UNITED STATES DISTRICT COURT FOR 7)!9 pn,45
THE SOUTHERN DISTRICT OF GEORGIA TMUR aE PR 25s
SAVANNAH DIVISION

 

MASON BURBANK,
Plaintiff,
Vv. CASE NO. CV418-257

OFFICER RHETT LERMY,

Defendant.

tea a esas esa esa esa aes ee

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 24), to which objections have been
filed (Doc. 26). After a careful de novo review of the
record, the Court concludes that Plaintiff’s objections are
without merit. Accordingly, the report and recommendation
is ADOPTED as the Court’s opinion in this case. As a
result, Defendant’s Motion to Set Aside Default (Doc. 18)
is GRANTED and Plaintiff’s Motion for Default Judgment
(Doc. 17) is DENIED.

AC
SO ORDERED this «¢/7— day of June 2019.

en

a

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
